DETAILED ACTION

Response to Amendment
This Office Action is in response to Amendment filed on 06/29/2022.
	Claim 1 has been amended.  
	Claims 2, 20 have been cancelled. 
Claim 22 is newly added. 
Claims 15-19 are hereby rejoined. 
	Claims 1, 3-19, 21-22 are pending.
Remark of Applicants has been considered. 
 
Reason for allowance
 
 
Claims 1-14, 21-22 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having, among other limitations cited in claim 1, comprising dummy posts disposed on the testing pads, wherein a height of the conductive posts is greater than a height of the dummy posts, and the dummy posts are electrically floating.
Claims 15-19 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having, among other limitations cited in claim 15, forming dummy posts on the testing pads, wherein the dummy posts are formed to be shorter than the conductive posts, and the dummy posts are formed to be electrically floating, encapsulating the IC by an encapsulant, and forming a redistribution structure over the IC and the encapsulant such that the conductive posts are electrically connected to the redistribution structure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818